Case 1:21-cv-20684-UU Document 1-14 Entered on FLSD Docket 02/18/2021 Page 1 of 1

 

 

 

 

 

 

 

CAMPAIGN Target people whe match
uate e Demographics
AD GROUPS
Gender
Untitled “ Ga Men | Women
Ad group details
Age
Demographics @a
Devices C Age range
Custom audiences Location (optional) @ &, Bulk upload
Targeting features [ osics x |
Placements | Region oF state — Florida, US Q k
Zip code — 10921, Florida, US 0
Crostivet
Zip code — 00650, Florida, US 0
Metin — Florida de Lidbana, £5 0

REVIEW

Review and launch campaign

And alo match

 
